Exhibit 10.05

OPERATING AGREEMENT

OF

WEST RECEIVABLES PURCHASING, LLC

The Interests referred to in this Operating Agreement have not been registered
under the Securities Act of 1933 or any other securities laws, and such
Interests may not be transferred without appropriate registration or the
availability of an exemption from such registration requirements.



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I - DEFINITIONS

   1

1.1

   Terms Defined Herein    1

1.2

   Other Definitional Provisions    8

ARTICLE II - BUSINESS PURPOSES AND OFFICES

   8

2.1

   Name; Business Purpose    8

2.2

   Powers    9

2.3

   Principal Office    9

2.4

   Registered Office and Registered Agent    9

2.5

   Amendment of the Articles    9

2.6

   Effective Date    9

2.7

   Liability of Members    9

2.8

   Interest Not Acquired for Resale    9

2.9

   Proposed Business Plan    9

ARTICLE III - CAPITAL CONTRIBUTIONS AND LOANS

   10

3.1

   Interests of the Members    10

3.2

   Capital Contributions    10

3.3

   Capital Accounts    11

3.4

   Capital Withdrawal Rights, Interest and Priority    12

3.5

   Loans    12

ARTICLE IV - ALLOCATIONS AND DISTRIBUTIONS

   13

4.1

   Non-Liquidation Cash Distributions    13

4.2

   Liquidation Distributions    14

4.3

   Profit, Losses and Distributive Shares of Tax Items    14

4.4

   Allocation of Profits and Losses    14

4.5

   Special Allocations    15

4.6

   Other Tax Allocations    16

4.7

   No Priority    17

ARTICLE V - MANAGEMENT

   17

5.1

   Management    17

5.2

   Election of the Managers    17

5.3

   Compensation of Managers    18

5.4

   Restrictions on Authority of Managers    18

5.5

   Meetings of Members; Place of Meetings    19

5.6

   Quorum; Voting Requirement    20

5.7

   Proxies    20

5.8

   Action Without Meeting    20

5.9

   Notice of Meetings    20

5.10

   Waiver of Notice    20



--------------------------------------------------------------------------------

5.11

   Execution of Documents Filed with Secretary of State of Nevada and Waiver of
Receipt of Copy of Filed Documents    21

5.12

   Voting by Certain Holders    21

5.13

   Limitation of Liability; Indemnification    21

5.14

   Contracts with Members, Managers or Their Affiliates    24

5.15

   Other Business Ventures    24

5.16

   Right to Remove    25

5.17

   No Right to Withdraw, Assign or Delegate    25

ARTICLE VI - ACCOUNTING AND BANK ACCOUNTS

   25

6.1

   Fiscal Year    25

6.2

   Books and Records    25

6.3

   Financial Reports    26

6.4

   Tax Returns and Elections; Tax Matters Member    27

6.5

   Section 754 Election    28

ARTICLE VII - TRANSFERS OF INTERESTS AND EVENTS OF WITHDRAWAL

   28

7.1

   General Restrictions    28

7.2

   Substitute Members    28

7.3

   Effect of Admission as a Substitute Member    29

7.4

   Additional Members and Interests    29

7.5

   Right to Withdrawal    29

7.6

   Right of First Refusal on Transfer of Interests    29

7.7

   Compelled Sale    30

7.8

   Co-Sale Rights    31

ARTICLE VIII - DISSOLUTION AND TERMINATION

   32

8.1

   Events Causing Dissolution    32

8.2

   Effect of Dissolution    32

8.3

   Application of Proceeds    32

ARTICLE IX - MISCELLANEOUS

   33

9.1

   Title to the Property    33

9.2

   Nature of Interest in the Company    33

9.3

   Organizational Expenses    33

9.4

   Notices    33

9.5

   Waiver of Default    33

9.6

   No Third Party Rights    33

9.7

   Entire Agreement    33

9.8

   Amendments to this Agreement    34

9.9

   Severability    34

9.10

   Binding Agreement    34

9.11

   Headings    35

9.12

   Counterparts    35

9.13

   Governing Law    35

9.14

   Remedies    35

9.15

   Legal Representation    35

9.16

   Uncertificated Membership Interests    35

 

ii



--------------------------------------------------------------------------------

SCHEDULE A –Percentage Interests; Equity Investment Percentage    SCHEDULE
3.2(B) – Example of Special Capital Contribution   

 

iii



--------------------------------------------------------------------------------

OPERATING AGREEMENT

OF

WEST RECEIVABLES PURCHASING, LLC

THIS OPERATING AGREEMENT (this “Agreement”), made and entered into as of the
21st day of May 2008, by and among West Receivable Services, Inc., a Delaware
corporation (“West”), and TOGM, LLC, a Nebraska limited liability company (the
“Participating Member”).

RECITALS

In consideration of the premises and the mutual agreements contained herein, the
parties hereto agree as follows:

ARTICLE I - DEFINITIONS

1.1 Terms Defined Herein. As used herein, the following terms shall have the
following meanings, unless the context otherwise specifies:

“Account” means an obligation of an obligor to pay money, whether under a credit
card arrangement, open account balance, installment sales or payment agreement,
deferred payment contract or any other arrangement whatsoever, as set forth and
described in a Purchase Agreement, and all unpaid balances due from the obligors
with respect to such obligations, together with all documents evidencing such
obligors’ agreement to make payment of such unpaid balances, including without
limitation each credit card application or agreement, and each promissory note,
loan agreement, receivable, chattel paper, payment agreement, contract,
installment sales agreement or other obligation or promise to pay of an obligor.

“Act” means the Nevada Limited Liability Company Act, as amended from time to
time.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts which such Member is
unconditionally obligated to restore or is deemed obligated to restore pursuant
to the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(b) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Affiliate” of any specified Person shall mean any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person, including without limitation, any material investor in
such Person, and any investment pool or fund now or hereafter existing that is
controlled by or under common control with the



--------------------------------------------------------------------------------

sole owner or one or more general partners or managing members of, or shares the
same management company with, such Person; provided that, for purposes of this
Agreement, the Participating Member and its Affiliates shall not be considered
Affiliates of West Corporation or any of its direct or indirect subsidiaries.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise.

“Agreement” means this Operating Agreement of the Company, as amended from time
to time.

“Approving Members” shall have the meaning set forth in Section 7.7(a).

“Articles” means the Articles of Organization of the Company filed with the
Nevada Secretary of State, as amended from time to time.

“Asset” shall mean, with respect to an Asset Pool, each Account and any property
or other right obtained in connection with collection of any such Account or in
substitution therefor, all of which constituting a part of the Asset Pool into
which such Account was initially delivered.

“Asset Pool” shall mean all Accounts and other Assets acquired by the Company in
a particular purchase from a seller, together with (a) each and every Asset
obtained in replacement or satisfaction of or substitution for, any such Account
so purchased, (b) each and every item of property obtained as a result of its
collection activities with respect to any such Account, (c) each and every item
of collateral or security, including all security interests, liens, guarantees
and other interests securing payment of any Account, and all other rights and
interests with respect to each Account, (d) each judgment rendered against an
obligor in respect of an Account, together with all lien rights related thereto,
(e) Asset Proceeds derived from or paid or payable with respect thereto,
together with any and all earnings thereon and (f) each and every other right,
claim and interest associated therewith.

“Asset Proceeds” shall mean, with respect to an Asset, any and all payments,
revenues, income, receipts, collections, recoveries and other proceeds or assets
received net of identified non-sufficient funds with respect to such Asset,
including (without limitation) (a) payments of principal, interest, fees, late
charges, insufficient funds charges, guaranty payments and any interest thereon,
credit insurance payments and other cash receipts on account of such Asset,
(b) interest earned on such Asset in any account created in connection herewith,
(c) court-awarded legal fees and expenses, court-awarded reimbursements of fees,
costs and expenses, (d) legal fees, credit insurance costs, guaranty fees and
other amounts recovered on account of such Asset, to the extent the obligation
giving rise thereto has previously been paid or is otherwise not due and payable
with any such receipts, (e) settlements, compromises, liquidations, foreclosure
proceeds, dispositions, sales, transfers or other proceeds, whether cash or
otherwise, received as a result of or in any way in connection with collection
activities related to such Asset or in connection with the sale, transfer or
disposition of such Asset and (f) payments, fees, rebates, refunds, commissions,
kickbacks, rakeoffs, discounts, deductions, whether cash or otherwise, received
by the Company, or any Affiliated Party, as a result of or in any way in
connection with collection activities related to such Asset or in connection
with the sale, disposition or transfer of such Asset.

 

2



--------------------------------------------------------------------------------

“Asset Pool Proceeds” shall mean, for an Asset Pool, all Asset Proceeds from a
particular Asset Pool.

“Asset Series” shall mean all Asset Pools purchased with loans in a “Loan
Series”, as that term is used and defined in the Credit Agreement.

“Asset Series Proceeds” shall mean, for an Asset Series, all Asset Proceeds from
all Asset Pools in the Asset Series.

“Bankruptcy”, with respect to any Person, means the entry of an order for relief
with respect to such Person under the Federal Bankruptcy Code or the insolvency
of such Person under any state insolvency act.

“Base Rate” shall mean the rate of interest published from time to time as the
“prime rate” in the Wall Street Journal under the heading Money Rates, with each
change in the base rate becoming effective on the corresponding day any change
in such “prime rate” is so published; provided, however, that (i) if more than
one such “prime rate” is published therein, the base rate shall be the highest
such rate and (ii) if the “prime rate” is no longer published therein, the base
rate shall be a substantially comparable index selected by the Participating
Member in its reasonable discretion.

“Capital Account” means the separate account established and maintained by the
Company for each Member and each Transferee pursuant to Section 3.3.

“Capital Contribution” means with respect to a Member the total amount of cash
and the agreed upon net Fair Value of property contributed by such Member (or
such Member’s predecessor in interest) to the capital of the Company for such
Member’s Interest.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
the corresponding provisions of future laws.

“Company” means West Receivables Purchasing, LLC, a Nevada limited liability
company.

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Compelled Sale” shall have the meaning set forth in Section 7.7(b).

“Compelled Sale Notice” shall have the meaning set forth in Section 7.7(b).

“Credit Agreement” shall mean the Credit Agreement by and between the Company
and the Participating Member, acting in its separate role as lender to the
Company, dated as of May 21, 2008, as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Credits” means all tax credits allowed by the Code with respect to activities
of the Company or the Property.

“Depreciation” means, for each fiscal year, an amount equal to the depreciation,
amortization, depletion or other cost recovery deduction allowable with respect
to an asset for such fiscal year for federal income tax purposes, except that
(i) with respect to any asset whose Gross Asset Value differs from its adjusted
tax basis for federal income tax purposes and which difference is being
eliminated by use of the “remedial allocation method” defined by Regulations
Section 1.704-3(d), Depreciation for such fiscal year shall be the amount of
book basis recovered for such fiscal year under the rules prescribed by
Regulations Section 1.704-3(d)(2), and (ii) with respect to any other asset
whose Gross Asset Value differs from its adjusted basis for federal income tax
purposes at the beginning of such fiscal year, Depreciation shall be an amount
that bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
fiscal year bears to such beginning adjusted tax basis; provided, however, that
if the adjusted basis for federal income tax purposes of an asset at the
beginning of such fiscal year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member.

“Distribution Date” shall have the meaning ascribed to it in the Credit
Agreement.

“Distributions” means any distributions by the Company to the Members of Asset
Series Proceeds or Liquidation Proceeds or other amounts.

“Effective Time” has the meaning designated in Section 9.16 of this Agreement.

“Equity Investment” has the meaning set forth in Section 3.2.

“Equity Investment Percentage” means a Member’s percentage of each Equity
Investment made to acquire an Asset Pool, as set forth and described in Schedule
A hereto.

“Fair Value” of an asset means its fair market value.

“Floating Rate” shall mean an annual rate of return equal to the sum of (a) the
Base Rate, plus (b) two and three-quarters percent (2.75%), or such higher or
lower rate of return to which a Super-Majority in Interest shall agree at the
time of funding.

“For Cause” means any of the following: (i) failure to follow written directions
received from the Members which are permitted to be given by such Members under
Section 5.4(a) of this Agreement after the applicable notice and cure period, if
any, expressly provided with respect thereto in this Agreement, (ii) fraud or
willful misconduct, or (iii) a material breach of this Agreement which is not
cured within thirty (30) days after the date the applicable Manager receives
written notice of such breach.

 

4



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any Property contributed by a Member to the
Company shall be the Fair Value of such asset on such date;

(b) The Gross Asset Values of all items of Property as to a particular Asset
Series shall be adjusted to equal their respective Fair Values as of the
following times: (A) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution which results in a shift of Percentage Interests with respect to an
Asset Series, (B) the distribution by the Company to a Member of more than a de
minimis amount of Property as consideration for an interest in the Company as to
an Asset Series, and (C) the liquidation of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g);

(c) The Gross Asset Value of any item of Property distributed to any Member
shall be adjusted to equal the Fair Value of such item on the date of
distribution; and

(d) The Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Profits” and “Losses”; provided, however, that Gross Asset Values
shall not be adjusted pursuant to this subparagraph (d) to the extent that an
adjustment pursuant to subparagraph (b) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

“Initial Capital Contributions” means the Capital Contributions made by the
Members pursuant to Section 3.1 of this Agreement.

“Initial Capital Return” means, with respect to each Asset Series, an amount
payable to a Member as an initial return on its Capital Contribution made in
connection with such Asset Series equal to the product of the outstanding
balance of such Capital Contribution and the Return Rate, calculated in the
manner provided for in Section 4.1(b).

“Initial Managers” means Nancee R. Berger, Michael E. Mazour, Mark V. Lavin,
Paul M. Mendlik, David R. Reak, Monte L. Miller and Joshua C. Miller.

“Interest” refers to all of a Member’s rights and interests in the Company in
such Member’s capacity as a Member, all as provided in the Articles, this
Agreement and the Act, including, without limitation, the Member’s interest in
the capital, income, gain, deductions, losses, and credits of the Company.

“Liquidation Proceeds” means all Property at the time of liquidation of the
Company and all proceeds thereof.

 

5



--------------------------------------------------------------------------------

“Majority in Interest” means any Member or group of Members holding an aggregate
of more than fifty percent (50%) of the Percentage Interests held by all
Members.

“Managers” means the Initial Managers and any additional manager or successor
manager elected pursuant to Article V to manage the business and affairs of the
Company.

“Member” means each Person executing this Agreement and each Person who is
subsequently admitted to the Company as a Member pursuant to Section 7.2 or
Section 7.4 of this Agreement.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Debt, determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” shall have the same meaning as partner nonrecourse
debt set forth in Treasury Regulation § 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1)
and 1.704-2(i)(2).

“Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Notice of Sale” shall have the meaning set forth in Section 7.8(a).

“Participating Member” means TOGM, LLC, a Nebraska limited liability company, or
any successor thereto which is an Affiliate of the Participating Member and
becomes a Member of the Company.

“Percentage Interest” of each Member as to an Asset Series, shall be as set
forth on Schedule A attached hereto.

“Person” means any individual, partnership, limited liability company,
corporation, cooperative, trust or other entity.

“Profits” and “Losses” mean, for each fiscal year, an amount equal to the
Company’s taxable income or loss for such fiscal year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

 

6



--------------------------------------------------------------------------------

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be subtracted from such taxable income or loss;

(c) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the item of Property) or an item of loss (if
the adjustment decreases the Gross Asset Value of the item of Property) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(d) Gain or loss resulting from any disposition of any Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year, computed in
accordance with the definition of “Depreciation”;

(f) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the item of
Property) or loss (if the adjustment decreases such basis) from the disposition
of such item of Property and shall be taken into account for purposes of
computing Profits or Losses; and

(g) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 4.5 shall not be taken into account in
computing Profits or Losses.

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 4.5 shall be determined by
applying rules analogous to those set forth in subparagraphs (a) through
(g) above.

“Property” means all properties and assets that the Company may own or otherwise
have an interest in from time to time.

“Pro Rata Share” shall have the meaning set forth in Section 7.8(a).

“Remaining Members” shall have the meaning set forth in Section 7.7(a).

“Return Rate” shall mean, with respect to a Capital Contribution, an annual rate
of return equal to the Floating Rate.

“Sale Proposal” shall have the meaning set forth in Section 7.7(a).

 

7



--------------------------------------------------------------------------------

“Substitute Member” shall have the meaning set forth in Section 7.2.

“Special Capital Contribution” shall have the meaning set forth in
Section 3.2(b).

“Super-Majority in Interest” means any Member or group of Members holding an
aggregate of more than eighty-two percent (82%) of the Percentage Interests held
by all Members.

“Tax Matters Member” means the Person designated pursuant to Section 6.4 to
represent the Company in matters before the Internal Revenue Service.

“Transfer” means (i) when used as a verb, to give, sell, exchange, assign,
transfer, pledge, hypothecate, bequeath, devise or otherwise dispose of or
encumber, and (ii) when used as a noun, the nouns corresponding to such verbs,
in either case voluntarily or involuntarily, by operation of law or otherwise.

“Transferee” shall have the meaning set forth in Section 7.2 of this Agreement.

“Transferor” shall have the meaning set forth in Section 7.2 of this Agreement.

“Treasury Regulations” means the regulations promulgated by the Treasury
Department with respect to the Code, as such regulations are amended from time
to time, or the corresponding provisions of future regulations.

1.2 Other Definitional Provisions.

(a) As used in this Agreement, accounting terms not defined in this Agreement,
and accounting terms partly defined to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

(c) Words of the masculine gender shall be deemed to include the feminine or
neuter genders, and vice versa, where applicable. Words of the singular number
shall be deemed to include the plural number, and vice versa, where applicable.

(d) Terms not defined herein, but defined in the Credit Agreement, shall have
the meanings given to them in the Credit Agreement.

ARTICLE II - BUSINESS PURPOSES AND OFFICES

2.1 Name; Business Purpose. The name of the Company shall be as stated in the
Articles. The Company is formed for the object and purpose of carrying out the
business plan for the Company as described in Section 2.9 below. The Members
acknowledge that the name “West Receivables Purchasing, LLC” and any variations
thereof are owned by West and the

 

8



--------------------------------------------------------------------------------

Members agree that West shall have the right to change the name of the Company
without the consent of the other Members and to use the name “West Receivables
Purchasing, LLC” in connection with other business ventures; provided, however,
the Participating Member shall have the right to approve the new name for the
Company selected by West, which approval shall not be unreasonably withheld.

2.2 Powers. In addition to the powers and privileges conferred upon the Company
by law and those incidental thereto, the Company shall have the same powers as a
natural person to do all things necessary or convenient to carry out its
business and affairs.

2.3 Principal Office. The principal office of the Company shall be located at
such place(s) as the Managers may determine from time to time.

2.4 Registered Office and Registered Agent. The location of the registered
office and the name of the registered agent of the Company in the State of
Nevada shall be as stated in the Articles. The registered office and registered
agent of the Company in the State of Nevada may be changed, from time to time,
by the Managers.

2.5 Amendment of the Articles. The Company shall amend the Articles at such time
or times and in such manner as may be required by the Act and this Agreement.

2.6 Effective Date. This Agreement shall be effective as of May 21, 2008.

2.7 Liability of Members. No Member or Manager, solely by reason of being a
Member or Manager, or both, shall be liable, under a judgment, decree or order
of a court, or in any other manner, for a debt, obligation or liability of the
Company, whether arising in contract, tort or otherwise, or for the acts or
omissions of any other Member, Manager, agent, or employee of the Company. The
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business or affairs under this
Agreement or the Act shall not be grounds for imposing liability on the Members
or Managers for the debts, obligations, or liabilities of the Company.

2.8 Interest Not Acquired for Resale. Each Member hereby represents and warrants
to the Company and to each other Member that: (a) in the case of a Member who is
not a natural person, that the Member is duly organized, validly existing, and
in good standing under the law of its state of organization and that it has the
requisite power and authority to execute this Agreement and to perform its
obligations hereunder; (b) the Member is acquiring an Interest for such Member’s
own account as an investment and without an intent to distribute such Interest;
and (c) the Member acknowledges that the Interests have not been registered
under the Securities Act of 1933 or any state securities laws, and such Member’s
Interest may not be resold or transferred by the Member without appropriate
registration or the availability of an exemption from such requirements.

2.9 Proposed Business Plan. Each of the parties hereto acknowledges and agrees
that it is anticipated that the Managers will, from time to time, identify one
or more Asset Pools which shall be potential Asset Pools for acquisition,
management, recovery, ownership and disposition by the Company. In connection
with any such proposed acquisition, the Managers shall provide the Participating
Member with such information, containing such detail and

 

9



--------------------------------------------------------------------------------

information, as shall be reasonably required or requested by the Participating
Member in connection therewith (including the proposed purchase agreement and/or
other document to be entered into if the Company is the successful bidder for
such Asset Pool). In connection with any acquisition of an Asset Pool which has
been approved by the Members, the Company’s acquisition thereof will be financed
partly through additional Capital Contributions by the Members and partly
through funds borrowed from the Participating Member in its separate capacity as
lender pursuant to the Credit Agreement. The percentage of equity and debt used
by the Company to acquire any Asset Pool shall be established by a
Super-Majority in Interest.

ARTICLE III - CAPITAL CONTRIBUTIONS AND LOANS

3.1 Interests of the Members. The Members may make capital contributions to the
Company pursuant to Section 3.2. Each Member’s Percentage Interest and Equity
Investment Percentage are set forth opposite its name on Schedule A.

3.2 Capital Contributions.

(a) In connection with the funding of the equity portion of the purchase price
and related costs and expenses to be incurred to purchase an Asset Pool, each of
the Members shall be obligated to make a mandatory capital contribution (the
“Equity Investment”) with respect to such purchase at the time the Loan in
respect of such purchase is extended pursuant to the Credit Agreement; it being
understood that it shall be a necessary condition to such mandatory obligation
that the Company shall have delivered the applicable Borrowing Request and the
Lender shall have accepted such Borrowing Request (which Lender may reject for
any or no reason pursuant to the Credit Agreement). The amount of such Equity
Investment to be contributed by each Member shall be in proportion to such
Member’s Equity Investment Percentage.

(b) With respect to each Asset Pool purchased by the Company (and financed
pursuant to a Borrowing Request and an Equity Investment), on a quarterly basis
from and after the date which is the six (6) month anniversary of the Borrowing
Date for the Loan related to such Asset Pool, the Company shall determine
whether the Asset Pool Proceeds actually received with respect to such Asset
Pool, on a cumulative basis (and including in the calculation of Asset Pool
Proceeds the amount of any Special Capital Contributions previously made in
respect of such Asset Pool), are less than seventy-five percent (75%) of Asset
Pool Proceeds which were projected by the Company to be received with respect to
such Asset Pool in the bid package submitted by the Company as part of the
Accepted Borrowing Request for such Asset Pool (the “Asset Pool 75% Test”). The
Company shall provide, or cause the Servicer to provide, to each of the Members,
a report, as of the end of each calendar quarter, in form and content acceptable
to each of the Members (the “Asset Pool 75% Test Report”), which shall
establish, with respect to each Asset Pool, whether such Asset Pool is in
compliance with the Asset Pool 75% Test as of the end of such calendar quarter.
In the event that any Asset Pool as of the end of a calendar quarter fails to
comply with the Asset Pool 75% Test, then West shall make an additional
mandatory capital contribution (“Special Capital Contribution”) no later than
five Business Days following delivery of the Asset Pool 75% Test Report in an
amount equal to:

(i) seventy-five percent (75%) of Asset Pool Proceeds projected as of such
calendar quarter end testing date by the Company to be received with respect to
such Asset Pool in the bid package submitted by the Company as part of the
Accepted Borrowing Request for such Asset Pool as of such calendar quarter-end
testing date,

 

10



--------------------------------------------------------------------------------

minus

(ii) the Asset Pool Proceeds actually received with respect to such Asset Pool
(including the amount of any Special Capital Contributions previously made in
respect of such Asset Pool) as of such calendar quarter-end testing date;

provided that in no event shall the aggregate amount of Special Capital
Contributions otherwise required to be made hereunder with respect to any
particular Asset Pool exceed five percent (5%) of the purchase price (as
specified in the applicable Accepted Borrowing Request) for such Asset Pool. An
example of the mechanics of this Section 3.2(b) is set forth in Schedule 3.2(B)
attached hereto.

(c) If the Company requires funds in addition to the amounts provided in
accordance with Sections 3.2(a) and 3.2(b), and the Company has determined that
a loan or loans are necessary or desirable, the Company shall borrow funds from
the Participating Member in its separate capacity as lender pursuant to the
Credit Agreement or otherwise upon such terms and conditions as are approved in
accordance with Section 5.4. The obligations or rights of the Company or the
Members to make or require any Capital Contribution shall not grant any rights
to or confer any benefits upon any party who is not a Member.

(d) So long as approved by both Members, the Members may make additional Capital
Contributions to the Company at such time, in such amounts and upon such terms
and conditions as the Members may determine. Unless expressly agreed to by both
Members, no Member shall be required to make additional Capital Contributions to
the Company.

3.3 Capital Accounts. A separate Capital Account shall be maintained for each
Member and each Transferee. With respect to any Member of the Company, the
Capital Account maintained for such Member in accordance with the following
provisions:

(a) To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions (including Special Capital Contributions), (B) such
Member’s distributive share of Profits and any items in the nature of income or
gain that are specially allocated to such Member pursuant to Section 4.5, and
(C) the amount of any Company liabilities assumed by such Member or that are
secured by any Property distributed to such Member;

(b) To each Member’s Capital Account there shall be debited (A) the amount of
cash and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Losses and any items in the nature of deduction, expense, or loss which
are specially allocated to such Member pursuant to Section 4.5, and (C) the
amount of any liabilities of such Member assumed by the Company or that are
secured by any Property contributed by such Member to the Company;

 

11



--------------------------------------------------------------------------------

(c) In the event an Interest is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to such Interest; and

(d) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event the Managers shall
determine in good faith and on a commercially reasonable basis that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto are computed in order to comply with such Treasury Regulations,
the Managers may make such modification; provided that the Managers shall
promptly give each other Member written notice of such modification. The
Managers also shall, in good faith and on a commercially reasonable basis,
(i) make any adjustments to the Capital Accounts that are necessary or
appropriate to maintain equality between the aggregate Capital Accounts of the
Members and the amount of capital reflected on the Company’s balance sheet, as
computed for book purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate modifications to the
Capital Accounts in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

3.4 Capital Withdrawal Rights, Interest and Priority. Except as expressly
provided in this Agreement, no Member shall be entitled to withdraw or reduce
such Member’s Capital Account or to receive any Distributions. No Member shall
be entitled to demand or receive any Distribution in any form other than in
cash. No Member shall be entitled to receive or be credited with any interest on
the balance in such Member’s Capital Account at any time. Except as may be
otherwise expressly provided herein, no Member shall have any priority over any
other Member as to the return of the balance in such Member’s Capital Account.

3.5 Loans. Any Member may make a loan to the Company in such amounts, at such
times and on such terms and conditions as may be approved by a Super-Majority in
Interest; provided, however, loans made pursuant to the Credit Agreement and
other loans made to the Company by a Member in an aggregate amount outstanding
at any time not in excess of $250,000 do not need to be approved by the Members.
Loans by any Member to the Company shall not be considered as contributions to
the capital of the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE IV - ALLOCATIONS AND DISTRIBUTIONS

4.1 Non-Liquidation Cash Distributions.

(a) All Asset Series Proceeds (which shall include, for purposes of this
Section 4.1, any Special Capital Contributions) collected with respect to an
Asset Series shall be applied and distributed on each Distribution Date that
funds are available for distribution hereunder, or on such other periodic basis,
as may be determined by a Super-Majority in Interest of the Members, in
accordance with the following:

(i) first, to reimburse the Members for any out-of-pocket expenses incurred by
such Members on behalf of the Company, so long as the amount of such
reimbursements shall not exceed $250,000 in any calendar year;

(ii) second, to the Participating Member, the Initial Capital Return on the
Capital Contribution of the Participating Member in respect of such Asset
Series;

(iii) third, to the Participating Member, until the Capital Contribution of the
Participating Member in respect of such Asset Series has been paid in full;

(iv) fourth, to all Members except the Participating Member, pro rata, the
Initial Capital Return on the Capital Contribution (including any Special
Capital Contribution) of each such Member in respect of such Asset Series, such
amount to be distributed in the proportion which such Member’s Capital
Contribution with respect to such Asset Series bears to the Capital
Contributions of all Members, other than the Participating Member, with respect
to such Asset Series;

(v) fifth, to all Members except the Participating Member, pro rata, until all
Capital Contribution (including any Special Capital Contribution) of each such
Member in respect of such Asset Series has been paid in full, such amount to be
distributed in the proportion which such Member’s Capital Contribution with
respect to such Asset Series bears to the Capital Contributions of all Members,
other than the Participating Member, with respect to such Asset Series; and

(vi) sixth, to all Members, pro rata, in accordance with their respective
Percentage Interests.

(b) Initial Capital Returns payable with respect to any Capital Contribution
shall be computed on the basis of the actual number of days elapsed in a year of
three hundred and sixty-five (365) days and shall accrue on the outstanding
balance of the related Capital Contribution on a daily basis. Initial Capital
Returns shall accrue on the outstanding balance of a Member’s Capital
Contribution with respect to an Asset Series, commencing on the date on which
the Member makes such a Capital Contribution, and shall be payable in arrears on
the next date with respect to which Asset Series Proceeds from the related Asset
Series are available for payment thereof, in accordance with the foregoing. If
not paid in full on the last day of any calendar month, all accrued and unpaid
Initial Capital Returns shall be compounded as of such date and shall thereafter
be subject to the Return Rate with respect thereto.

 

13



--------------------------------------------------------------------------------

4.2 Liquidation Distributions. Liquidation Proceeds shall be distributed in the
following order of priority:

(a) To the payment of debts and liabilities of the Company (including to Members
to the extent otherwise permitted by law) in existence as of the date of
commencement of the liquidation (or incurred thereafter in the ordinary course
of business consistent with past practice) and the expenses of liquidation
(provided that the liquidator, if it shall be a Member, shall only be entitled
to reimbursement of its out-of-pocket costs in respect of such liquidation).

(b) Next, to the setting up of such reserves as the Person required or
authorized by law to wind up the Company’s affairs may reasonably deem necessary
or appropriate for any disputed, contingent or unforeseen liabilities or
obligations of the Company, provided that any such reserves shall be paid over
by such Person to an independent escrow agent, to be held by such agent or its
successor for such period as such Person shall deem advisable for the purpose of
applying such reserves to the payment of such liabilities or obligations and, at
the expiration of such period, the balance of such reserves, if any, shall be
distributed as hereinafter provided.

(c) Next, all Liquidation Proceeds shall be distributed in accordance with
Section 4.1(a).

4.3 Profit, Losses and Distributive Shares of Tax Items. The Company’s Profit or
Loss, as the case may be, for each fiscal year of the Company, as determined in
accordance with such method of accounting as may be adopted for the Company
pursuant to Article VI hereof, shall be allocated to the Members for both
financial accounting and income tax purposes as set forth in this Article IV,
except as otherwise provided for herein or unless all Members agree otherwise.

4.4 Allocation of Profits and Losses. After giving effect to the special
allocations under Section 4.5:

(a) The Company shall allocate Profits or Losses for each fiscal year of the
Company in a manner so that (at the end of such fiscal year) the sum of (i) the
Capital Account of each Member (as adjusted under Section 3.3), (ii) the
Member’s share of Company Minimum Gain and (iii) the Member’s Nonrecourse Debt
Minimum Gain, shall equal the net amount that would have been distributed to the
Member under a hypothetical liquidation of the Company.

(b) For purposes of Section 4.4(a), a “hypothetical liquidation of the Company”
means that (i) all assets of the Company are disposed of in a taxable
disposition for their Gross Asset Values; (ii) the debts of the Company are
paid; and (iii) the remaining amounts are distributed to the Members under
Section 4.2.

 

14



--------------------------------------------------------------------------------

4.5 Special Allocations. Notwithstanding the foregoing provisions of Article IV,
the following special allocations shall apply in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article IV, if there is a net decrease in Company Minimum Gain during any fiscal
year, each Member shall be specially allocated items of Company income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 4.5(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article IV, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any fiscal year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.5(b) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation
§ 1.704-1(b)(2)(ii)(d)(4), (5) or (6), that causes or increases such Member’s
Adjusted Capital Account Deficit, items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate such Adjusted Capital Account Deficit as quickly as possible, provided
that an allocation under this Section 4.5(c) shall be made if and only to the
extent such Member would have an Adjusted Capital Account Deficit after all
other allocations under this Article IV have been made.

(d) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or other
period shall be allocated to the Members in proportion to their Percentage
Interests.

(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions shall be
allocated to the Member who bears the risk of loss with respect to the loan to

 

15



--------------------------------------------------------------------------------

which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation § 1.704-2(i).

(f) Curative Allocations. The allocations set forth in Sections 4.5(a), 4.5(b),
4.5(c), 4.5(d), and 4.5(e) (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Treasury Regulations. It is the intent of the
Members that, to the extent possible, the Regulatory Allocations shall be offset
either with special allocations of other items of Company income, gain, loss, or
deduction pursuant to this Section 4.5. Therefore, notwithstanding any other
provision of this Article IV (other than the Regulatory Allocations), the
Managers shall make such offsetting special allocations of Company income, gain,
loss, or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Sections 4.4 and 4.5 (other than the
Regulatory Allocations).

(g) Compliance with Treasury Regulations. The foregoing provisions of this
Section 4.5 are intended to comply with Treasury Regulation §§ 1.704-1(b),
1.704-2 and 1.752-1 through 1.752-5, and shall be interpreted and applied in a
manner consistent with such Treasury Regulations. In the event it is determined
by the Members that it is prudent or advisable to amend this Agreement in order
comply with such Treasury Regulations, the Managers, upon being so directed by
the Members, are empowered to amend or modify this Agreement, notwithstanding
any other provision of this Agreement.

4.6 Other Tax Allocations. The following special rules shall apply in allocating
tax items of the Company:

(a) § 704(c) Allocations. In accordance with Code § 704(c) and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Fair Value at the time of contribution. In the event the
Gross Asset Value of Property is adjusted pursuant to subparagraph (b) of the
definition of “Gross Asset Value”, subsequent allocations of income, gain, loss
and deduction with respect to such property shall take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Gross Asset Value immediately after the adjustment in the
same manner as under Code § 704(c) and the Treasury Regulations thereunder. Any
elections or other decisions relating to such allocations shall be made by the
Managers in a manner that reasonably reflects the purpose and intention of this
Agreement. Allocations pursuant to this Section 4.6(a) are solely for income tax
purposes and shall not affect, or in any way be taken into account in computing,
for book purposes, any Member’s Capital Account or share of Profit or Loss,
pursuant to any provision of this Agreement.

(b) Share of Nonrecourse Liabilities. Solely for purposes of determining a
Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company

 

16



--------------------------------------------------------------------------------

within the meaning of Treasury Regulation § 1.752-3(a)(3), each Member’s
interest in Company profits is equal to such Member’s respective Percentage
Interest.

(c) General Allocation Provisions. Except as otherwise provided in this
Agreement, all items that are components of Profit or Loss shall be divided
among the Members in the same proportions as they share such Profit or Loss, as
the case may be, for the year. For purposes of determining the Profit, Loss or
any other items for any period, Profit, Loss or any such other items shall be
determined on a daily, monthly or other basis, as determined by the Managers
using any permissible method under Code § 706 and the Treasury Regulations
thereunder.

4.7 No Priority. Except as may be otherwise expressly provided herein, no Member
shall have priority over any other Member as to Company capital, income, gain,
deductions, loss, credits or distributions.

ARTICLE V - MANAGEMENT

5.1 Management. The business and affairs of the Company shall be managed by the
“Managers.” Initially, the Company shall have seven (7) Managers. Each Manager
shall hold office until such Manager’s successor is duly elected or until such
Manager’s earlier death or resignation. Managers need not be Members of the
Company. Except as expressly limited by law, the Articles or this Agreement, the
Property and the business of the Company shall be controlled and managed by the
Managers. The Managers shall have and are vested with all powers and
authorities, except as expressly limited by law, the Articles, or this
Agreement, to do or cause to be done any and all lawful things for and in behalf
of the Company, to exercise or cause to be exercised any or all of its powers,
privileges and franchises, and to seek the effectuation of its objects and
purposes. The Managers shall manage the day-to-day operations of the Company and
shall carry out the decisions of the Members which are expressly reserved to the
Members in this Agreement.

5.2 Election of the Managers. The Initial Managers are hereby elected to serve
as the Managers until their successors have been duly elected or until their
earlier resignation or removal. Elections of the Managers shall not be required
to be held at any regular frequency, but, instead, shall be held upon the
determination of the Members by vote of a Super-Majority in Interest. Any three
of the Managers, acting together, shall have the authority to act on the
Company’s behalf; provided, however, that notwithstanding the immediately
proceeding provision, to the extent that any of Nancee R. Berger, Michael E.
Mazour, David R. Reak or Paul M. Mendlik are Managers, any one of them, acting
alone or together, shall have the authority to act on the Company’s behalf and
to execute any and all contracts, documents and other agreements on behalf of
the Company; provided, further, that only Nancee R. Berger, Michael E. Mazour,
David R. Reak or Paul M. Mendlik, acting alone or together, shall have the
authority to act on the Company’s behalf and to execute any and all contracts,
documents and other agreements on behalf of the Company relating to, or entered
into in connection with, the Credit Agreement.

 

17



--------------------------------------------------------------------------------

5.3 Compensation of Managers. Other than nominal compensation not to exceed
$5,000 per year, the Managers shall not receive any compensation for their
services as such, unless approved by all Members. Nothing herein contained shall
be construed to preclude the Managers from serving the Company in any other
capacity and receiving compensation therefor.

5.4 Restrictions on Authority of Managers. Certain matters described below shall
be subject to the prior approval of Members as more specifically set forth
below. In each case, the Managers shall give to each of the Members written
notice requesting such approval, accompanied by a description in reasonable
detail of the matter set forth below. For purposes of Section 5.4(a), when
reference is made to transactions expressly contemplated by the Credit Agreement
or the Servicing Agreement, the applicable sections of the Credit Agreement and
Servicing Agreement shall be deemed to be incorporated into this Agreement by
reference and shall survive the termination of the Credit Agreement and
Servicing Agreement.

(a) The following matters shall require the approval of a Super-Majority in
Interest of the Members:

(i) any amendment of this Agreement or the Articles of the Company and any
merger or consolidation of the Company with any other entity except as permitted
in Section 7.1;

(ii) the issuance of additional Interests in the Company or changes to a
Member’s Percentage Interest or Equity Investment Percentage;

(iii) any transaction or other dealings between the Company and any Member, or
any Affiliate of any Member (unless all such transactions or other dealings
shall be conducted on an arm’s length basis), other than transactions expressly
contemplated by this Agreement, the Credit Agreement or the Servicing Agreement;
and

(iv) any decision regarding the amendment, modification or termination of the
Servicing Agreement, and any decision regarding approval of any Asset
subservicer or any agreements with respect thereto, other than transactions
expressly contemplated or permitted by this Agreement, the Credit Agreement or
the Servicing Agreement;

(v) The approval or rejection of any proposed acquisition of Assets or Property
by the Company, other than transactions expressly contemplated by the Credit
Agreement in compliance with an Approved Borrowing Request;

(vi) The financing of any Company business or pledge of any Company Property,
including any borrowings or indebtedness, except pursuant to the Credit
Agreement and for transactions expressly contemplated and permitted by this
Agreement and the Credit Agreement;

(vii) The making of any loan by the Company;

(viii) Any financing (excluding any financing pursuant to the Credit Agreement,
but including a loan pursuant to Section 3.2(c)), refinancing,

 

18



--------------------------------------------------------------------------------

amendment, extension or restatement of or other modification to any indebtedness
of the Company;

(ix) The employment by the Company of its own personnel;

(x) Approval of any withdrawal or disbursement from the Company Account that is
to occur on a date other than a Distribution Date;

(xi) Declaring a Loan Series Termination Event, Facility Termination Event or
Event of Default under a Servicing Agreement;

(xii) Causing the Company to take any action permitted under a Servicing
Agreement as a result of a Loan Series Termination Event, Facility Termination
Event or Event of Default;

(xiii) Removing any Servicer pursuant to a Servicing Agreement or selecting a
successor Servicer thereunder;

(xiv) Any reimbursement by the Company of any out of pocket or other expenses of
any Member, other than as permitted by Section 4.1(a);

(xv) The sale or transfer of all or substantially all of the Property of the
Company or of any Asset or Asset Series, other than transactions expressly
contemplated and permitted by the Credit Agreement;

(xvi) Any material action or decision of the Company not in the ordinary course
of the Company’s business.

(b) The Members shall have the right to direct the Managers to take any action
described in Section 5.4(a) on behalf of the Company. Upon failure of the
Managers to take such action within thirty (30) days of such direction, any one
of the Members shall have the right to remove such Managers pursuant to the
terms of Section 5.16.

5.5 Meetings of Members; Place of Meetings. Meetings of the Members shall not be
required to be held on any regular frequency. Meetings of the Members may be
held for any purpose or purposes, unless otherwise prohibited by law or by the
Articles, and may be called by the Members holding not less than ten percent
(10%) of the Percentage Interests. All meetings of the Members shall be held at
the principal office of the Company or at such other place, within or without
the State of Nevada, as shall be designated from time to time by the Members and
stated in the notice of the meeting or in a duly executed waiver of the notice
thereof. Members may participate in a meeting of the Members by means of
conference telephone or similar communications equipment whereby all Members
participating in the meeting can hear each other and participation in a meeting
in this manner shall constitute presence in person at the meeting.

 

19



--------------------------------------------------------------------------------

5.6 Quorum; Voting Requirement. The presence, in person or by proxy, of a
Majority in Interest (or a Super-Majority in Interest if the action being taken
at the meeting requires a Super-Majority in Interest to approve such action)
shall constitute a quorum for the transaction of business by the Members. If
less than a Majority in Interest (or a Super-Majority in Interest if the action
being taken at the meeting requires a Super-Majority in Interest to approve such
action) are represented at a meeting, a majority of the Interests so represented
may adjourn the meeting to a specified date not longer than ninety (90) days
after such adjournment, without further notice. At such adjourned meeting at
which a quorum shall be present or represented by proxy, any business may be
transacted that might have been transacted at the meeting as originally noticed.
The Members present at a duly convened meeting may continue to transact business
until adjournment, notwithstanding the withdrawal of enough Members to
constitute less than a quorum. Each Member shall have the right to vote in
accordance with such Member’s Percentage Interest. The affirmative vote of a
Majority in Interest shall constitute a valid decision of the Members, except
where a larger vote is required by the Act, the Articles or this Agreement. At
any time that no Person shall have the right to vote or to participate in the
management of the business and affairs of the Company with respect to a
particular Interest, then the Percentage Interest represented by such Interest
shall be disregarded for the purposes of determining whether a quorum is present
at a meeting of Members and in determining whether the requisite Percentage
Interest necessary for a valid decision of the Members has been obtained.

5.7 Proxies. At any meeting of the Members, every Member having the right to
vote thereat shall be entitled to vote in person or by proxy appointed by an
instrument in writing signed by such Member and bearing a date not more than
three years prior to such meeting.

5.8 Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Members of the Company may be taken without a meeting if the
action is evidenced by one or more written consents setting forth the action to
be taken and signed by each Member entitled to vote.

5.9 Notice of Meetings. Notice stating the place, day, hour and the purpose for
which the meeting is called shall be given, not less than ten (10) days nor more
than sixty (60) days before the date of the meeting, by or at the direction of
the Members calling the meeting, to each Member entitled to vote at such
meeting. A Member’s attendance at a meeting:

(a) Waives objection to lack of notice or defective notice of the meeting,
unless such Member, at the beginning of the meeting, objects to holding the
meeting or transacting business at the meeting; and

(b) Waives objection to consideration of a particular matter at the meeting that
is not within the purpose or purposes described in the notice of meeting, unless
such Member objects to considering the matter when it is presented.

5.10 Waiver of Notice. When any notice is required to be given to any Member of
the Company hereunder, a waiver thereof in writing signed by the Person entitled
to such notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice.

 

20



--------------------------------------------------------------------------------

5.11 Execution of Documents Filed with Secretary of State of Nevada and Waiver
of Receipt of Copy of Filed Documents. Any Member or Manager shall be authorized
to execute and file with the Secretary of State of Nevada any document permitted
or required by the Act. Such documents shall be executed and filed only after
the Members or the Managers have approved or consented to such action in the
manner provided herein.

5.12 Voting by Certain Holders. In the case of a Member or Manager that is a
corporation, its Interest may be voted by such officer, agent or proxy as the
by-laws of such corporation may prescribe, or, in the absence of such provision,
as the board of directors of such corporation may determine. In the case of a
Member or Manager that is a general or limited partnership, its Interest may be
voted, in person or by proxy, by such Person as is designated by such Member or
Manager. In the case of a Member or Manager that is another limited liability
company, its Interest may be voted, in person or by proxy, by such Person as is
designated by the operating agreement of such other limited liability company,
or, in the absence of such designation, by such Person as is designated by the
limited liability company.

5.13 Limitation of Liability; Indemnification.

(a) Limitation. No Person shall be liable to the Company or its Members for any
loss, damage, liability or expense suffered by the Company or its Members on
account of any action taken or omitted to be taken by such Person as a Manager
of the Company or by such Person while serving at the request of the Company as
a director, officer or in any other comparable position of any Other Enterprise,
if such Person discharges such Person’s duties in good faith, exercising the
same degree of care and skill that a prudent person would have exercised under
the circumstances in the conduct of such prudent person’s own affairs, and in a
manner such Person reasonably believes to be in the best interest of the
Company. A Manager’s liability hereunder shall be limited only for those actions
taken or omitted to be taken by such Manager in the discharge of such Manager’s
obligations for the management of the business and affairs of the Company. The
provisions of this subsection are not intended to limit the liability of any
Manager for any obligations of such Manager undertaken in this Agreement in such
Manager’s capacity as a Member.

(b) Right to Indemnification. The Company shall indemnify each Person who has
been or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative, investigative or appellate (regardless of whether such action,
suit or proceeding is by or in the right of the Company or by third parties) by
reason of the fact that such Person is or was a Member or Manager of the
Company, or is or was serving at the request of the Company as a director,
officer or in any other comparable position of any Other Enterprise against all
liabilities and expenses, including, without limitation, judgments, amounts paid
in settlement, attorneys’ fees, excise taxes or penalties, fines and other
expenses, actually and reasonably incurred by such Person in connection with
such action, suit or proceeding (including, without limitation, the
investigation, defense, settlement or appeal of such action, suit or
proceeding); provided, however, that if the Company brings such suit against
such Person as Member, Manager, employee or agent of the Company and a court of
competent jurisdiction finds that such Person is liable to the Company, no
indemnification may be granted for claims or settlements paid to the Company
unless and to the extent that a court of competent jurisdiction determines under
the circumstances such indemnity is fair, reasonable and appropriate;
additionally that the Company shall

 

21



--------------------------------------------------------------------------------

not be required to indemnify or advance expenses to any Person from or on
account of such Person’s conduct that was finally adjudged to have been
knowingly fraudulent, deliberately dishonest or willful misconduct; provided,
further, that the Company shall not be required to indemnify or advance expenses
to any Person in connection with an action, suit or proceeding initiated by such
Person unless the initiation of such action, suit or proceeding was authorized
in advance by the Managers; provided, further, that a Manager shall be
indemnified hereunder only for those actions taken or omitted to be taken by
such Manager in the discharge of such Manager’s obligations for the management
of the business and affairs of the Company and that the provisions of this
Section 5.13 are not intended to extend indemnification to any Manager for any
obligations of such Manager undertaken in this Agreement in such Manager’s
capacity as a Member. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction or under a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that such Person’s
conduct was finally adjudged to have been knowingly fraudulent, deliberately
dishonest or willful misconduct.

(c) Enforcement of Indemnification. In the event the Company refuses to
indemnify any Person who may be entitled to be indemnified or to have expenses
advanced under this Section 5.13, such Person shall have the right to maintain
an action in any court of competent jurisdiction against the Company to
determine whether or not such Person is entitled to such indemnification or
advancement of expenses hereunder. If such court action is successful and the
Person is determined to be entitled to such indemnification or advancement of
expenses, such Person shall be reimbursed by the Company for all fees and
expenses (including attorneys’ fees) actually and reasonably incurred in
connection with any such action (including, without limitation, the
investigation, defense, settlement or appeal of such action).

(d) Advancement of Expenses. Expenses (including attorneys’ fees) reasonably
incurred in defending an action, suit or proceeding, whether civil, criminal,
administrative, investigative or appellate, shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such Person to repay such amount if it
shall ultimately be determined that such Person is not entitled to
indemnification by the Company. In no event shall any advance be made in
instances where the Managers or independent legal counsel reasonably determines
that such Person would not be entitled to indemnification hereunder.

(e) Non-Exclusivity. The indemnification and the advancement of expenses
provided by this Section 5.13 shall not be exclusive of any other rights to
which those seeking indemnification or advancement of expenses may be entitled
under any statute, or any agreement, vote of Members, policy of insurance or
otherwise, both as to action in their official capacity and as to action in
another capacity while holding their respective offices, and shall not limit in
any way any right that the Company may have to make additional indemnifications
with respect to the same or different Persons or classes of Persons. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Section 5.13 shall continue as to a Person who has ceased to be a Member or
Manager of the Company, and as to a Person who has ceased serving at the

 

22



--------------------------------------------------------------------------------

request of the Company as a director, officer or in any other comparable
position of any Other Enterprise and shall inure to the benefit of the heirs,
executors and administrators of such Person.

(f) Insurance. Upon the approval of the Managers, the Company may purchase and
maintain insurance on behalf of any Person who is or was a Member, Manager,
agent or employee of the Company, or is or was serving at the request of the
Company as a director, officer or in any other comparable position of any Other
Enterprise, against any liability asserted against such Person and incurred by
such Person in any such capacity, or arising out of such Person’s status as
such, whether or not the Company would have the power, or the obligation, to
indemnify such Person against such liability under the provisions of this
Section 5.13.

(g) Amendment and Vesting of Rights. Notwithstanding any other provision of this
Agreement, the terms and provisions of this Section 5.13 shall not be amended or
repealed and the rights to indemnification and advancement of expenses created
hereunder shall not be changed, altered or terminated except by the approval of
a Super-Majority in Interest. The rights granted or created hereby shall be
vested in each Person entitled to indemnification hereunder as a bargained-for,
contractual condition of such Person’s being or serving or having served as a
Member or Manager of the Company or serving at the request of the Company as a
director, officer or in any other comparable position of any Other Enterprise
and, while this Section 5.13 may be amended or repealed, no such amendment or
repeal shall release, terminate or adversely affect the rights of such Person
under this Section 5.13 with respect to any act taken or the failure to take any
act by such Person prior to such amendment or repeal or with respect to any
action, suit or proceeding with respect to such act or failure to act filed
after such amendment or repeal.

(h) Definitions. For purposes of this Section 5.13, references to:

(i) The “Company” shall include, in addition to the resulting or surviving
limited liability company (or other entity), any constituent limited liability
company (or other entity) (including any constituent of a constituent) absorbed
in a consolidation or merger so that any Person who is or was a member or
manager of such constituent limited liability company (or other entity), or is
or was serving at the request of such constituent limited liability company (or
other entity) as a director, officer or in any other comparable position of any
Other Enterprise shall stand in the same position under the provisions of this
Section 5.13 with respect to the resulting or surviving limited liability
company (or other entity) as such Person would if such Person had served the
resulting or surviving limited liability company (or other entity) in the same
capacity;

(ii) “Other Enterprises” or “Other Enterprise” shall include, without
limitation, any other limited liability company, corporation, partnership, joint
venture, trust or employee benefit plan;

(iii) “fines” shall include any excise taxes assessed against a person with
respect to an employee benefit plan;

 

23



--------------------------------------------------------------------------------

(iv) “defense” shall include investigations of any threatened, pending or
completed action, suit or proceeding as well as appeals thereof and shall also
include any defensive assertion of a cross-claim or counterclaim; and

(v) “serving at the request of the Company” shall include any service as a
director, officer or in any other comparable position that imposes duties on, or
involves services by, a Person with respect to an employee benefit plan, its
participants, or beneficiaries; and a Person who acted in good faith and in a
manner such Person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted “in
the best interest of the Company” as referred to in this Section 5.13.

(i) Severability. If any provision of this Section 5.13 or the application of
any such provision to any Person or circumstance is held invalid, illegal or
unenforceable for any reason whatsoever, the remaining provisions of this
Section 5.13 and the application of such provision to other Persons or
circumstances shall not be affected thereby and, to the fullest extent possible,
the court finding such provision invalid, illegal or unenforceable shall modify
and construe the provision so as to render it valid and enforceable as against
all Persons and to give the maximum possible protection to Persons subject to
indemnification hereby within the bounds of validity, legality and
enforceability. Without limiting the generality of the foregoing, if any Member
or Manager of the Company or any Person who is or was serving at the request of
the Company as a director, officer or in any other comparable position of any
Other Enterprise, is entitled under any provision of this Section 5.13 to
indemnification by the Company for some or a portion of the judgments, amounts
paid in settlement, attorneys’ fees, ERISA excise taxes or penalties, fines or
other expenses actually and reasonably incurred by any such Person in connection
with any threatened, pending or completed action, suit or proceeding (including,
without limitation, the investigation, defense, settlement or appeal of such
action, suit or proceeding), whether civil, criminal, administrative,
investigative or appellate, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify such Person for the portion
thereof to which such Person is entitled.

5.14 Contracts with Members, Managers or Their Affiliates. No contract or
transaction between the Company and one of its Members or Managers or between
the Company and any Person in which one of its Members or Managers is a director
or officer, or has a financial interest, shall be void or voidable solely for
this reason, or solely because such Member or Manager is present at or
participates in any meeting of the Members or Manager at which the contract or
transaction is authorized, or solely because such Member’s or Manager’s vote is
counted for such purpose, if, in connection with any such meeting of the
Members, the material facts as to such Member’s or Manager’s relationship are
known to the Members. Interested Members or Managers may be counted in
determining the presence of a quorum at a meeting of the Members or Manager at
which the contract or transaction is authorized.

5.15 Other Business Ventures. Any Member or Manager may engage in, or possess an
interest in, other business ventures of every nature and description,
independently or with others, whether or not similar to or in competition with
the business of the Company, and neither the Company nor the Members shall have
any right by virtue of this Agreement in or to such

 

24



--------------------------------------------------------------------------------

other business ventures or to the income or profits derived therefrom. Neither
the Members nor the Managers shall be required to devote all of their time or
business efforts to the affairs of the Company, but shall devote so much of
their time and attention to the Company as is reasonably necessary and advisable
to manage the affairs of the Company to the best advantage of the Company.

5.16 Right to Remove. At any time, (a) West shall have the right to cause the
removal of any of the Managers for any reason or no reason, and (b) the
Participating Member shall have the right, For Cause, to cause the removal of
any of the Managers, by giving notice thereof (a “Termination Notice”) to the
Managers. If a Manager is removed pursuant to this Section 5.16, a
Super-Majority in Interest of the Members shall appoint one or more new Managers
(which shall not be an Affiliate of the Manager removed For Cause), and
determine such new Manager’s or Managers’ compensation. Any removal of a Manager
pursuant to this Section 5.16 shall be effective as of the date stated in the
Termination Notice. The Participating Member shall exercise the removal rights
contained in this Section 5.16(b) in good faith based upon any event
constituting For Cause. The Managers agree to execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent of this Section 5.16, including, without limitation, effectuating the
appointment of any new Manager or Managers appointed pursuant to this
Section 5.16.

5.17 No Right to Withdraw, Assign or Delegate. No Manager shall have the right
to withdraw as a Manager hereunder, assign its right hereunder nor delegate its
duties hereunder to anyone other than an Affiliate of such Manager without the
prior approval of the Super-Majority in Interest of the Members, which any
Member may withhold in its sole discretion.

ARTICLE VI - ACCOUNTING AND BANK ACCOUNTS

6.1 Fiscal Year. The fiscal year and taxable year of the Company shall end on
December 31 of each year, unless a different year is required by the Code.

6.2 Books and Records.

(a) Access. At all times during the existence of the Company, the Company shall
cause to be maintained full and accurate books of account, which shall reflect
all Company transactions and be appropriate and adequate for the Company’s
business. The books and records of the Company shall be maintained at the
principal office of the Company. Each Member (or such Member’s designated
representative) shall have the right during ordinary business hours and upon
reasonable notice to inspect and copy (at such Member’s own expense) all books
and records of the Company. The Managers shall make all elections for generally
accepted accounting purposes that the Managers reasonably believe will produce
the most favorable results for the Members.

(b) Record Retention. For a period of seven (7) years after the date of
termination or expiration of the Company, the Managers shall maintain all files
and records pertaining to the Assets or the Company and thereafter, at the
option and direction of each Member or former Member, shall (i) dispose of them,
or (ii) deliver true and accurate photocopies of them to each Member or former
Member who so requests.

 

25



--------------------------------------------------------------------------------

Notwithstanding the above, as to all federal, state and local tax returns for
the Company, including but not limited to all supporting documentation,
worksheets and schedules, the Managers shall ensure that all such documents are
either retained by the Managers or the outside tax preparer for a period of not
less than ten (10) years after the due date for filing (including extensions) of
the return and following such period, the Managers or outside tax preparer shall
notify the Members and provide the Members the opportunity to obtain such
documents prior to their disposal. The Managers acknowledge that each Member is
an intended beneficiary of the provisions of this subsection.

6.3 Financial Reports.

(a) Annual Audited Financial Statements. The Managers shall cause to be prepared
and distributed to each Member within ninety (90) days after the end of each
fiscal year of the Company, audited financial statements of the Company for such
year prepared in accordance with generally accepted accounting principles by a
nationally recognized accounting firm acceptable to a Majority in Interest of
the Members; provided, however, that no separate audited financial statements of
the Company shall be required if the Company’s results are reflected in the
audit of another entity or enterprise.

(b) Tax Reporting Information. The Managers will furnish to each Member within
one hundred twenty (120) days after the end of each taxable year of the Company
draft copies of all federal, state and local income tax returns to be filed on
behalf of the Company and all necessary tax reporting information required by
the Members for preparation of their respective income tax returns (including
copies of the Schedule K-1’s, or corresponding schedules relating to each Member
required to be filed with the Company’s U.S. Return of Company Profit and a copy
of the Company’s U.S. Return of Company Profit).

(c) Monthly Financial Statements. As soon as available and in any event within
twenty (20) days after the end of each month, a copy of the interim unaudited
financial statements of the Company and the Managers, which financial statements
shall include the balance sheets and the statements of earnings, shareholder’s
equity and cash flows as of the end of such quarter for the Company and the
Managers, all in reasonable detail and stating in comparative form the figures
for the corresponding date and period in the previous Fiscal Year, all prepared
in accordance with GAAP, applied on a consistent basis, together with a
certificate of the Managers stating that such financial statements, subject to
year-end audit adjustments, fairly present the financial condition of the
Company and the Managers in all material respects.

(d) Monthly Asset Reports. The Managers shall render the following reports to
the Members not later than fifteen (15) days following the close of each
calendar month, for the previous month: (i) a debt service report, if
applicable, setting forth all payments made under any applicable loan documents;
(ii) a summarized Asset Series report (outlining collection results by Asset
Series); and (iii) reports required to be provided to the Company by the
Servicer under the Servicing Agreement, including a report by the Managers which
shall include (A) an Asset report which shall include such information, and
shall be organized in such a manner, as may be reasonably requested by any
Member, including without limitation: (i) a bank reconciliation statement,
(ii) a wire

 

26



--------------------------------------------------------------------------------

transfer report, (iii) an electronic Asset detail report in form and substance
acceptable to the Participating Member and (iv) such other information, data and
reports as any Member shall reasonably require, and (B) all such matters as the
Managers may deem material to the operations of the Company.

(e) Projections. The Managers shall provide to the Members, not later than
fifteen (15) days prior to the end of each quarter of each Fiscal Year, a report
setting forth, by Asset Series, the projected Asset Series Proceeds and internal
rate of return for such Asset Series for such period, and in such format, as the
Members shall approve.

(f) Taxable Year. The taxable year of the Company will be determined in
accordance with the applicable provisions of the Code and the Treasury
Regulations promulgated under the Code. The Company shall change its taxable
year only if required to do so by applicable provisions of the Code and the
Treasury Regulations promulgated under the Code, and shall in that event change
to the taxable year required by such provisions. The Company may, but will not
be obligated to, change its fiscal year for book purposes at the same time and
to the same year.

6.4 Tax Returns and Elections; Tax Matters Member. The Company shall cause to be
prepared and timely filed all Federal, state and local income tax returns or
other returns or statements required by applicable law. The Company shall claim
all deductions and make such elections for federal or state income tax purposes
that the Managers reasonably believe will produce the most favorable tax results
for the Members. The Managers may rely upon the advice of an outside accountant
or legal counsel with respect to the proper reporting of items in accordance
with the federal or state income tax laws. The Managers’ determination with
respect to the treatment of any item or its allocation for federal, state or
local tax purposes, including any election made under applicable law, shall be
binding upon all of the Members so long as such determination is not
inconsistent with any express term hereof. Each Member agrees that, for federal
income tax purposes, it will, on its federal income tax (or equivalent) return,
treat a partnership item as set forth on the Form K-1 delivered to it pursuant
to this Section in a manner which is consistent with the treatment of such
partnership item on the Company’s United States Partnership Return of Income. In
addition, and without abrogating or limiting a Member’s obligation under the
immediately preceding sentence, each Member will promptly deliver to the
Managers a copy of any statement filed by such Member with the IRS pursuant to
Code Section 6222(b) as such statement relates in any manner to the Company.
West is hereby designated as the Company’s “Tax Matters Member,” to serve with
respect to the Company in the same capacity as a “tax matters partner” as
defined in the Code, and in such capacity is hereby authorized and empowered to
act for and represent the Company and each of the Members before the Internal
Revenue Service in any audit or examination of any Company tax return and before
any court selected by the Members for judicial review of any adjustment assessed
by the Internal Revenue Service. West does hereby accept such designation. The
Members specifically acknowledge, without limiting the general applicability of
this Section, that the Tax Matters Member shall not be liable, responsible or
accountable in damages or otherwise to the Company or any Member with respect to
any action taken by it in its capacity as a “Tax Matters Member.” All
out-of-pocket expenses incurred by the Tax Matters Member in the capacity of
“Tax Matters Member” shall be considered expenses of the Company for which the
Tax Matters Member shall be entitled to full reimbursement.

 

27



--------------------------------------------------------------------------------

6.5 Section 754 Election. In the event a distribution of Company assets occurs
that satisfies the provisions of Section 734 of the Code or in the event a
transfer of an Interest occurs that satisfies the provisions of Section 743 of
the Code, upon the determination of the Managers, the Company may elect, upon
the approval of a Super-Majority in Interest, pursuant to Section 754 of the
Code, to adjust the basis of the Property to the extent allowed by such
Section 734 or 743 and shall cause such adjustments to be made and maintained.

ARTICLE VII - TRANSFERS OF INTERESTS AND EVENTS OF WITHDRAWAL

7.1 General Restrictions. Except as expressly permitted by this Article VII, no
Member may directly or indirectly Transfer all or any part of such Member’s
Interest without the written consent of the other Members. Notwithstanding
anything in this Agreement to the contrary, (i) West, or its parent, West
Corporation, has the right to Transfer its Interest in the Company to any
Affiliate of West or as a result of the Transfer of voting control or the
Transfer of all or substantially all of the assets or stock of West or West
Corporation; and (ii) the Participating Member shall have the right to Transfer
its Interest in the Company to any Affiliate of Gary West or Mary West. Any
purported Transfer of an Interest in violation of the terms of this Agreement
shall be null and void and of no effect. A Transfer permitted pursuant to this
Section 7.1 shall be effective as of the date specified in the instruments
relating thereto. Any Transferee desiring to make a further Transfer shall
become subject to all of the provisions of this Article VII to the same extent
and in the same manner as any Member desiring to make any Transfer.

7.2 Substitute Members. No assignee of all or part of a Member’s Interest (a
“Transferee”) shall become a Member in place of the Transferor (a “Substitute
Member”) unless and until:

(a) The Member assigning the Interest (a “Transferor”), if living, has stated
such intention in the instrument of assignment;

(b) The Transferee has executed an instrument accepting and adopting the terms
and provisions of this Agreement;

(c) The Transferor or Transferee has paid all reasonable expenses of the Company
in connection with the admission of the Transferee as a Substitute Member; and

(d) The Transfer was permitted pursuant to Section 7.1 of this Agreement or the
Members have, in their sole and absolute discretion, consented in writing to
such Transferee becoming a Substitute Member.

Upon satisfaction of all of the foregoing conditions with respect to a
Transferee, the Managers shall cause this Agreement to be duly amended to
reflect the admission of the Transferee as a Substitute Member.

 

28



--------------------------------------------------------------------------------

7.3 Effect of Admission as a Substitute Member. Unless and until admitted as a
Substitute Member pursuant to Section 7.2, a Transferee shall not be entitled to
exercise any rights of a Member in the Company. A Transferee who has become a
Substitute Member has, to the extent of the Interest transferred to such
Transferee, all the rights and powers of the Member for whom such Transferee is
substituted and is subject to the restrictions and liabilities of a Member under
this Agreement and the Act. Upon admission of a Transferee as a Substitute
Member, the Transferor shall cease to be a Member of the Company to the extent
of such Interest. A Person shall not cease to be a Member upon assignment of all
of such Member’s Interest unless and until the Transferee becomes a Substitute
Member.

7.4 Additional Members and Interests. Additional Members may be admitted to the
Company and additional Interests may be issued only upon the consent of all
Members. Whenever any additional Member is admitted to the Company, or any
additional Interest is issued, in accordance with this Section 7.4, the Managers
shall cause Schedules A and B to this Agreement to be amended to reflect any
adjustment in the Percentage Interests or Series Percentage Interests of the
Members in accordance with this Section 7.4.

7.5 Right to Withdrawal. No Member shall have a right to withdraw from the
Company.

7.6 Right of First Refusal on Transfer of Interests.

(a) If a Member receives from or otherwise negotiates with a third party in a
private transaction a bona fide offer to purchase all of the Interest owned or
held by such Member (a “Third Party Offer”) and such Member intends to pursue a
transfer of all of such Member’s Interest to such third party, such Member shall
provide to the Company written notice of such Third Party Offer (a “Third Party
Offer Notice”) unless such transfer is permitted by Section 7.1. The Third Party
Offer Notice shall identify the third party making the Third Party Offer, the
price at which a sale is proposed to be made (the “Third Party Offer Price”) and
all other material terms and conditions of the Third Party Offer.

(b) The receipt of a Third Party Offer Notice by the Company from a Member shall
constitute an offer (the “Company Offer”) to sell to the Company the Interest
subject to the Third Party Offer at the Third Party Offer Price. Such offer
shall be irrevocable for 15 days after receipt of such Third Party Offer Notice
by the Company. During such 15-day period, the Company shall have the right to
accept the Company Offer as to all of the Interest by giving a written notice of
acceptance to the Member prior to the expiration of such 15-day period. If the
Company does not give its notice of acceptance within the 15-day period, it
shall be deemed to have rejected the Company offer.

(c) If the Company accepts the Company Offer, it shall purchase and pay for the
applicable Interest within a 30-day period following acceptance of the Company
Offer, provided that if the purchase and sale of such Interest is subject to any
prior regulatory approval, the time period during which such purchase and sale
may be consummated shall be extended until the expiration of five business days
after all such approvals shall have been received.

 

29



--------------------------------------------------------------------------------

(d) Upon the rejection or deemed rejection of the Company Offer by the Company
or the failure to obtain any required consent for the purchase of the Interest
subject thereto within 60 days of the Company’s acceptance of the Company Offer,
the Member shall have the right to transfer all, but not less than all, of the
Interest in accordance with this Article VII by entering into an agreement with
the third party making the Third Party Offer for the sale of the Interest
subject to the Third Party Offer at a price not less than the price indicated in
the Third Party Offer; provided that such third party shall have agreed in
writing, in form and substance acceptable to the Company, to be bound by all of
the terms, conditions, restrictions, and options of this Section 7.6, including
the Company’s right of first refusal under this Section 7.6, as if such person
were a “Member” solely for purposes of this Section 7.6, and the transfer to
such third party is not in violation of applicable federal or state securities
laws. The Member shall have 30 days from the execution of such agreement to
consummate the sale; provided that if the purchase and sale of such Interest is
subject to any prior regulatory approval, the time period during which such
purchase and sale may be consummated shall be extended until the expiration of
five business days after all such approvals shall have been received. If the
Member does not consummate the sale of all of such Member’s Interest subject to
the Third Party Offer in accordance with the foregoing time limitations, the
Member thereafter may not sell any Interest without repeating the foregoing
procedures.

(e) This Section 7.6 shall not apply to any Transfer subject to Section 7.7 or
Section 7.8.

7.7 Compelled Sale.

(a) If at any time a proposal for a sale of all or substantially all of the
Company’s securities to, or a merger with or into a Person for a specified price
payable in cash, securities or any other consideration and on specified terms
and conditions (a “Sale Proposal”), shall have been approved by West, then West
(the “Approving Members”) may require all of the remaining Members (“Remaining
Members”) to sell all of the Interests held by them to the party or parties
whose Sale Proposal was accepted as hereinabove provided, based upon the same
per Interest consideration and otherwise on the terms and conditions provided in
this Section 7.7, and the consideration received by the Remaining Members shall
be equal to the amount the Remaining Members would receive for their Interest
being sold pursuant to this Section 7.7 assuming that such transfer constituted
a sale of all of the assets of the Company at a price determined by reference to
the price offered to West for its Interests and the amount the Remaining Members
would receive upon the subsequent liquidation of the Company in accordance with
this Agreement.

(b) The Company, if instructed in writing by the Approving Members, shall send a
written Notification (the “Compelled Sale Notice”) of the exercise of the rights
of the Approving Members pursuant to this Section 7.7 to each of the Remaining
Members setting forth the consideration per Interest to be paid pursuant to the
Sale Proposal and the other terms and conditions of the transaction. Each
Remaining Member, and, if applicable, the Company, upon receipt of the Compelled
Sale Notice, shall be obligated to (i) sell all of its Interests and participate
in the transaction (the “Compelled Sale”) contemplated by the Sale Proposal and
(ii) otherwise take all necessary action, including, without limitation,
expressly waiving any dissenter’s rights or rights of appraisal or

 

30



--------------------------------------------------------------------------------

similar rights, providing access to documents and records of the Company,
entering into an agreement reflecting the terms of the Sale Proposal,
surrendering certificates (if Interests are in a certificated form), giving any
customary and reasonable representations and warranties given by any of the
other Members and executing and delivering any certificates or other documents,
reasonably requested by the Approving Members and their counsel, to cause the
Company and all of the Members to consummate such Compelled Sale. Any such
Compelled Sale Notice may be rescinded by the Approving Members by delivering a
Notification thereof to all of the Remaining Members.

(c) The obligations of the Members pursuant to Sections 7.7(a) and 7.7(b) are
subject to the satisfaction of the following condition: in the event that the
Members are required to provide any representations, warranties or indemnities
in connection with the Compelled Sale (other than representations, warranties
and indemnities concerning each Member’s valid ownership of its Interests, free
of all liens and encumbrances (other than those arising under applicable
securities laws), and each Member’s authority, power and right to enter into and
consummate the Compelled Sale without violating any other agreement), then, each
Member (A) shall not be liable for more than its pro rata Interests (based upon
the consideration received) of any liability for misrepresentation, breach of
warranty or indemnity, and (B) such liability shall not exceed the total
purchase price received by such Member for its Interests.

(d) The Members shall bear their pro rata share (based upon the amount of
consideration received) of the costs of any sale of Interests pursuant to a
Compelled Sale to the extent such costs are incurred for the benefit of all
Members and are not otherwise paid by the Company or the purchaser in such
Compelled Sale. Costs incurred by any Member on its own behalf will not be
considered costs of the Compelled Sale hereunder.

7.8 Co-Sale Rights.

(a) If West proposes to sell its Interests, other than to an Affiliate (as to
which this Section 7.8 shall not apply), then such sale shall not be completed
until the Participating Member shall have been given the opportunity,
exercisable during fifteen (15) days following notice of such sale (“Notice of
Sale”), to sell to the proposed transferee(s), upon the same terms and
conditions offered to West, up to the Participating Member’s pro rata share
(based on relative ownership of Interests in the Company) (“Pro Rata Share”) of
the Interests proposed to be sold; provided, however that the consideration
received by the Participating Member shall be equal to the amount that the
Participating Member would receive for its Interest being sold pursuant to this
Section 7.8 assuming the transfer constituted a sale all of the assets of the
Company at a price determined by reference to the price offered to West for its
Interests and the amount the Participating Member would receive upon the
subsequent liquidation of the Company in accordance with this Agreement.

(b) If the Participating Member fails to notify West during the fifteen (15) day
period following Notice of Sale pursuant to Section 7.8(a), then the
Participating Member shall be deemed to have waived its rights under this
Section 7.8. Any sale made pursuant to this Section 7.8 shall be consummated
within sixty (60) days of the end of the 15 day notice period and shall be
conditioned upon the agreement of the proposed transferee(s) that such proposed
transferee(s) will purchase from the Participating Member, its Pro Rata Share of
the Interests proposed to be Transferred.

 

31



--------------------------------------------------------------------------------

(c) The certificate or certificates that the Participating Member delivers to
West pursuant to Section 7.7(b) shall be sold to the prospective purchaser(s) in
consummation of the sale of the Interests pursuant to the terms and conditions
specified in the Notice of Sale, and West shall concurrently therewith remit to
the Participating Member that portion of the sale proceeds to which the
Participating Member is entitled by reason of its participation in such sale. To
the extent that any prospective purchaser(s) prohibits such assignment or
otherwise refuses to purchase Interests from the Participating Member exercising
its rights of co-sale hereunder, West shall not sell to such prospective
purchaser or purchasers any Interests unless and until, simultaneously with such
sale, West shall purchase such Interests from the Participating Member (so that
the effect of such transaction would be the same as if the purchaser had
purchased Interests from the Participating Member).

ARTICLE VIII - DISSOLUTION AND TERMINATION

8.1 Events Causing Dissolution. The Company shall be dissolved upon the first to
occur of the following events:

(a) The expiration of the term of the Company, as set forth in the Articles.

(b) The unanimous written agreement of the Members to dissolve.

(c) Upon the approval of a Super-Majority in Interest.

(d) Upon the entry of a decree of dissolution with respect to the Company by a
court of competent jurisdiction.

(e) When the Company is not the surviving entity in a merger or consolidation
under the Act.

8.2 Effect of Dissolution. Except with respect to the occurrence of an event
referred to in Section 8.1(e), and except as otherwise provided in this
Agreement, upon the dissolution of the Company, the Managers shall take such
actions as may be required pursuant to the Act and shall proceed to wind up,
liquidate and terminate the business and affairs of the Company. In connection
with such winding up, the Managers shall have the authority to liquidate and
reduce to cash (to the extent necessary or appropriate) the assets of the
Company as promptly as is consistent with obtaining Fair Value therefor, to
apply and distribute the proceeds of such liquidation and any remaining assets
in accordance with the provisions of Section 8.3, and to do any and all acts and
things authorized by, and in accordance with, the Act and other applicable laws
for the purpose of winding up and liquidation.

8.3 Application of Proceeds. Upon dissolution and liquidation of the Company,
the assets of the Company shall be applied and distributed in the order of
priority set forth in Section 4.2.

 

32



--------------------------------------------------------------------------------

ARTICLE IX - MISCELLANEOUS

9.1 Title to the Property. Title to the Property shall be held in the name of
the Company. No Member shall individually have any ownership interest or rights
in the Property, except indirectly by virtue of such Member’s ownership of an
Interest. No Member shall have any right to seek or obtain a partition of the
Property, nor shall any Member have the right to any specific assets of the
Company upon the liquidation of or any distribution from the Company.

9.2 Nature of Interest in the Company. An Interest shall be personal property
for all purposes.

9.3 Organizational Expenses. The Company shall pay each Member’s expenses
incurred in connection with the creation and formation of the Company and review
and negotiation of this Agreement.

9.4 Notices. Any notice, demand, request or other communication (a “Notice”)
required or permitted to be given by this Agreement or the Act to the Company,
any Member, or any other Person shall be sufficient if in writing and if hand
delivered or mailed by registered or certified mail to the Company at its
principal office or to a Member or any other Person at the address of such
Member or such other Person as it appears on the records of the Company or sent
by facsimile transmission to the telephone number, if any, of the recipient’s
facsimile machine as such telephone number appears on the records of the
Company. All Notices that are mailed shall be deemed to be given when deposited
in the United States mail, postage prepaid. All Notices that are hand delivered
shall be deemed to be given upon delivery. All Notices that are given by
facsimile transmission shall be deemed to be given upon receipt, it being agreed
that the burden of proving receipt shall be on the sender of such Notice and
such burden shall not be satisfied by a transmission report generated by the
sender’s facsimile machine.

9.5 Waiver of Default. No consent or waiver, express or implied, by the Company
or a Member with respect to any breach or default by another Member hereunder
shall be deemed or construed to be a consent or waiver with respect to any other
breach or default by such Member of the same provision or any other provision of
this Agreement. Failure on the part of the Company or a Member to complain of
any act or failure to act of another Member or to declare such other Member in
default shall not be deemed or constitute a waiver by the Company or the Member
of any rights hereunder.

9.6 No Third Party Rights. None of the provisions contained in this Agreement
shall be for the benefit of or enforceable by any third parties, including, but
not limited to, creditors of the Company; provided, however, the Company may
enforce any rights granted to the Company under the Act, the Articles, or this
Agreement.

9.7 Entire Agreement. This Agreement, together with the Articles, constitutes
the entire agreement between the Members, in such capacity, relative to the
formation, operation and continuation of the Company.

 

33



--------------------------------------------------------------------------------

9.8 Amendments to this Agreement.

(a) Except as otherwise provided herein, this Agreement shall not be modified or
amended in any manner other than by the written agreement of a Super-Majority in
Interest at the time of such modification or amendment.

(b) This Agreement may be amended by the Managers, without any execution of such
amendment by the Members, in order to reflect the occurrence of any of the
following events provided that all of the conditions, if any, contained in the
relevant sections of this Agreement with respect to such event have been
satisfied:

(i) an adjustment of the Percentage Interests of the Members upon the admission
of an additional Member or issuance of an additional Interest (Section 7.4
hereof);

(ii) the modification of this Agreement to comply with the relevant tax laws
pursuant to Sections 3.3 or 4.5(j) hereof; and

(iii) the admission of a Substitute Member (Section 7.3 hereof).

(c) Anything in this Section 9.8 to the contrary notwithstanding, without the
written consent of all Members, no amendment to this Agreement may:

(i) add to, detract from or otherwise modify the purposes of the Company as set
forth in the Articles;

(ii) enlarge the obligations of any Member under this Agreement;

(iii) amend any provisions of Article IV other than an amendment to comply with
the relevant tax laws as provided in Section 4.5(j); or

(iv) amend this Section 9.8 or any provision of this Agreement requiring the
consent of a Super-Majority in Interest.

9.9 Severability. In the event any provision of this Agreement is held to be
illegal, invalid or unenforceable to any extent, the legality, validity and
enforceability of the remainder of this Agreement shall not be affected thereby
and shall remain in full force and effect and shall be enforced to the greatest
extent permitted by law.

9.10 Binding Agreement. Subject to the restrictions on the disposition of
Interests herein contained, the provisions of this Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns.

 

34



--------------------------------------------------------------------------------

9.11 Headings. The headings of the Articles and Sections of this Agreement are
for convenience only and shall not be considered in construing or interpreting
any of the terms or provisions hereof.

9.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one agreement that is binding upon all of the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.

9.13 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

9.14 Remedies. In the event of a default by any party in the performance of any
obligation undertaken in this Agreement, in addition to any other remedy
available to the non-defaulting parties, the defaulting party shall pay to each
of the non-defaulting parties all costs, damages, and expenses, including
reasonable attorneys’ fees, incurred by the non-defaulting parties as a result
of such default. In the event that any dispute arises with respect to the
enforcement, interpretation, or application of this Agreement and court
proceedings are instituted to resolve such dispute, the prevailing party in such
court proceedings shall be entitled to recover from the non-prevailing party all
costs and expenses, including, but not limited to, reasonable attorneys’ fees,
incurred by the prevailing party in such court proceedings.

9.15 Legal Representation. Each Member hereby acknowledges that:

(a) A conflict of interest may exist between such Member’s interests and those
of the Company and the other Members;

(b) Such Member has had the opportunity to seek the advice of independent legal
counsel;

(c) This Agreement has tax consequences; and

(d) Such Member has had the opportunity to seek the advice of independent tax
counsel.

9.16 Uncertificated Membership Interests. The Membership Interests shall not be
certificated.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

WEST RECEIVABLE SERVICES, INC. By:   /s/ David C. Mussman Name:   David C.
Mussman Title:   Secretary

 

35



--------------------------------------------------------------------------------

TOGM, LLC By:   West Family Investments, LLC Its:   Manager   By:   /s/ Randy
Rochman   Name:   Randy Rochman   Title:   CEO

 

36



--------------------------------------------------------------------------------

SCHEDULE A

Percentage Interests; Equity

Investment Percentage

 

Member

   Percentage Interest as
to each Asset Series
(unless otherwise
specified)     Equity Investment
Percentage  

West Receivable Services, Inc.

   82 %   82 %

TOGM, LLC

   18 %   18 %

Total

   100 %   100 %

 

A-1



--------------------------------------------------------------------------------

SCHEDULE 3.2(B)

Example of Special Capital Contribution

 

1. Asset Pool is purchased for $1,000,000 on March 31, 2008.

 

2. Asset Pool Proceeds are projected to be $300,000 as of September 30, 2008 and
$400,000 as of December 31, 2008, and $500,000 as of March 31, 2009.

 

3. Actual Asset Pool Proceeds collected (without giving effect to any Special
Capital Contributions) are $200,000 as of September 30, 2008, $280,000 as of
December 31, 2008 and $300,000 as of March 31, 2009.

 

4. With respect to the first quarterly testing period (September 30, 2008), the
Asset Pool has failed the Asset Pool 75% Test, as actual proceeds of $200,000
are $25,000 below the threshold of 75% of the projected proceeds ($225,000) as
of such quarterly testing date. Accordingly, West would make a Special Capital
Contribution of $25,000 in respect of such failure for such Asset Pool.

 

5. After giving effect to the September 30, 2008 Special Capital Contribution of
$25,000, the Asset Pool Proceeds would be $225,000.

 

6. With respect to the second quarterly testing period (September 30, 2008), the
Asset Pool has passed the Asset Pool 75% Test, as actual proceeds of $280,000,
plus the $25,000 Special Capital Contribution completed pursuant to item 4 are
$5,000 above the threshold of 75% of the projected proceeds ($300,000) as of
such quarterly testing date. Accordingly, there would be no additional Special
Capital Contribution in respect of such Asset Pool for the second quarterly
testing period.

 

7. With respect to the third quarterly testing period (March 31, 2009), the
Asset Pool has failed the Asset Pool 75% Test, as actual proceeds of $300,000
plus the $25,000 Special Capital Contribution completed pursuant to item 4 are
$50,000 below the threshold of 75% of the projected proceeds ($375,000) as of
such quarterly testing date. West would make a second Special Capital
Contribution of $25,000 in respect of such failure for such Asset Pool. This
Special Capital Contribution would be less than the difference between the
actual Asset Pool Proceeds and the 75% Test as the maximum aggregate amount of
Special Capital Contributions for such Asset Pool are capped at 5% of the
initial purchase price of $1,000,000 ($50,000).

 

8. No further Special Capital Contributions will be made in respect of such
Asset Pool due to the 5% cap.

 

B-1